Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel Boyd appeals the district court’s order dismissing without prejudice his 42 *207U.S.C. § 1983 (2006) complaint for failure to prosecute.* See Fed.R.Civ.P. 41(b). On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Boyd’s informal brief does not challenge the basis for the district court’s disposition, Boyd has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 The order is final and appealable as something more than an amendment to the complaint is needed to cure the defects in Boyd’s case. See Domino Sugar v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).